Citation Nr: 0708457	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  02-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for tachycardia, now rated 
as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for tachycardia. 

The veteran testified before the Board sitting at the RO in 
September 2003.  The Board member who conducted the hearing 
is no longer on the Board. 

The Board remanded the claim in February 2004 for further 
development and in April 2006 to provide the veteran an 
opportunity for a new hearing.  Although the veteran 
requested a new hearing and one was scheduled in October 
2006, he did not appear.  The claim is now before the Board 
for adjudication.  


FINDINGS OF FACT

The veteran's paroxysmal supraventricular tachycardia is 
manifested by episodes of rapid heart beat as frequently as 
once per day causing sharp chest pain, weakness, and 
palpitation.  There are no sustained arrhythmias, and no 
there is evidence of congestive heart failure.  


CONCLUSION OF LAW

The criteria for an increased rating for tachycardia have not 
been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.13, 4.104 Diagnostic Codes (DCs) 7010, 7011 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in October 2001 and March 2004; 
a rating decision in May 2002; a statement of the case in 
September 2002; and a supplemental statement of the case in 
September 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his paroxysmal atrial tachycardia 
is more severe, and he seeks a higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In April 1967, the veteran was granted service connection and 
a 30 percent rating for paroxysmal tachycardia under 
38 C.F.R. § 4.104, DC 7013 (1967).   Diagnostic Code 7010 for 
paroxysmal auricular flutter was also available and referred 
to the same criteria.  Diagnostic code 7013 was eliminated 
from the regulations prior to the veteran's claim for an 
increased rating in August 2001.  In May 2002, the RO 
continued a 30 percent rating under 38 C.F.R. § 4.104, DC 
7011 (2001) for sustained ventricular arrhythmia.  Diagnostic 
Code 7010, now applicable to supraventicular arrhythmias, 
remains available.  The Board will consider an increased 
rating under 38 C.F.R. § 4.104, DCs 7010 and 7011 (2001, 
2006).  

Under the revised criteria of DC 7010, a 30 percent 
evaluation is warranted for paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year documented by electrocardiogram or Holter 
monitor.  There is no higher rating available under that DC.  
38 C.F.R. § 4.104, DC 7010 (2006). 

Under DC 7011, a 30 percent rating is warranted for sustained 
ventricular arrhythmias where a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 metabolic equivalents (METs) but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for (1) indefinite period from date of hospital 
admission for initial evaluation and medical therapy for a 
sustained ventricular arrhythmia, or; for indefinite period 
from date of hospital admission for ventricular 
aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place or (2) chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, DC 7011 (2006). 

In applying the criteria of DC 7011 (but not DC 7010) the 
presence of cardiac hypertrophy or dilation and the need for 
continuous medication must be ascertained.  Even if the 
criteria for rating for these factors have been met, MET 
testing is required in all cases except: (1) when there is 
medical contraindication; (2) when the left ventricular 
ejection fraction has been measured and is 50 percent or 
less; (3) when chronic congestive heart failure is present 
and there has been more than one episode of congestive heart 
failure within the past year; (4) when a 100 percent 
evaluation can be assigned on another basis.  38 C.F.R. 
§ 4.104 (2006).  

Medical records from several private physicians and surgeons 
from October 1998 to October 2001 showed extensive treatment 
and surgery for vascular disease.  However, proximal 
tachycardia was occasionally noted in history or as an 
additional diagnosis.  On one occasion in August 2000, a 
physician noted that the veteran's paroxysmal tachycardia had 
been exacerbated by the stress of surgery and agitation.  The 
veteran had undergone an amputation below the knee for 
complications of vascular disease.  However, there were no 
detailed clinical assessments of paroxysmal tachycardia.  In 
October 2001, a private physician stated that the veteran was 
disabled from all types of work because of his physical and 
psychiatric conditions.  However, the physician's statement 
and associated records show that the veteran's physical 
disabilities included non-service-connected vascular disease, 
lower leg amputation, digestive disease, stroke, high blood 
pressure, short term memory loss, and disoriented and 
confused behavior.  

In January 2002, a VA physician noted that the veteran did 
not have a pacemaker and that he had a normal stress 
electrocardiogram in 1998.  The physician noted no heart 
enlargement and that recent electrocardiogram showed normal 
sinus rhythm in the left axis with non-specific ST-T changes.  
He estimated METs level as 5 to 7, noting that it would be 
limited by claudication of his leg and the presence of a 
prosthesis.  No Holter Monitor data was available.  The 
veteran denied any dyspnea, angina, dizziness, or syncope.   
However, the veteran reported that he experienced paroxysmal 
atrial tachycardia (PAT) approximately three times per week 
lasting about one hour that required him to sit down and 
utilize a valsalva maneuver to suppress the episode.  

VA outpatient treatment records from January 2002 to December 
2003 show that the veteran was taking a prescribed cardiac 
beta-blocking medication as well as other medications for 
high blood pressure and cholesterol.  He was advised to avoid 
caffeine.  

In a September 2003 Board hearing, the veteran stated that he 
experienced 4 to 5 PAT episodes per week that caused pain and 
occasional loss of consciousness.  The veteran's son stated 
that his father generally had energy but had to lie down 
during a PAT episode.  

In December 2003, a VA physician noted the veteran's reports 
of chest pain associated with PAT episodes of increasing 
frequency and severity over the previous year.  The physician 
increased the dosage for the beta-blocking medication.  

In June 2004, a VA physician reviewed the claims file 
including earlier VA and private physician medical records.  
He noted the veteran's reports of daily episodes of PAT 
lasting up to one and one-half hours that were manifested by 
weakness, palpitations, and sharp pains in the chest 
radiating to his head.  The physician noted that there was no 
evidence of congestive heart failure.  He also noted no 
sustained arrhythmias and that, by definition, paroxysmal 
tachycardia did not occur all the time.  He stated that a 
stress test was not indicated in this case, but ordered a 
Holter Monitor test.  In July 2004, the test showed five 
episodes in 24 hours with a maximum heart rate of 192 beats 
per minute with the longest episode lasting 509 beats or 2.6 
minutes.  In an addendum to his report, the physician stated 
that the test confirmed high rate supraventricular 
tachycardia.     

The Board concludes that an increased rating greater than 30 
percent for paroxysmal supraventricular tachycardia is not 
warranted.  Diagnostic code 7010 is for application in this 
case because the service-connected condition and the 
veteran's current condition were diagnosed by all medical 
providers as paroxysmal episodes.  Regrettably, even though 
the veteran has experienced the episodes with greater 
frequency and severity, there is no higher rating available 
under that DC.  The Board has considered an extraschedular 
rating; however, such rating is not warranted because there 
is no evidence of frequent hospitalizations or marked 
interference with employment because of these episodes.  
38 C.F.R. § 3.321.  Although the private physician stated in 
2001 that the veteran was unable to work, tachycardia was a 
relatively minor compared to other physical and psychiatric 
conditions noted by that physician as causing the veteran's 
inability to work.

The Board concludes that application of Diagnostic Code 7011 
is not warranted.  Regulations do not address whether 
episodes lasting up to one and one-half hours should be 
considered "sustained."  However, a VA physician in 2004 
noted specifically that the veteran's arrhythmias were not 
sustained.  Even if this diagnostic code were to be applied, 
there is evidence of continuous medication but no evidence of 
congestive heart disease or left ventricular dysfunction.  A 
VA physician in 2002 estimated the veteran's METs between 5 
and 7 and indicated that a stress test was not appropriate 
because of claudiation and the presence of prosthesis on one 
leg.  Another VA physician in 2004 stated that a stress test 
was not indicated in this case because the veteran's 
tachycardia episodes were intermittent.  Therefore, the 
stress test was contraindicated, and a rating under 
Diagnostic Code 7011, even if applicable, would not be 
greater than 30 percent.   

The weight of the credible evidence demonstrates that the 
veteran's current paroxysmal superventricular tachycardia 
does not warrant an increased rating greater than 30 percent.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for tachycardia is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


